Me. Justice Aldeey
delivered the opinion of the court.
Appellant Joaquín Diaz was charged with violating the Weights and Measures Act of 1917 in that, through an agent, he sold loaves of bread labeled as weighing 225 grams whereas upon weighing twelve loaves it was found that instead of 2,700 grams they weighed only 2,450 grams, and that after deducting the ten grams allowed by the act for shortage, or 120 grams for the twelve loaves, the public was defrauded of 130 grams. It was also alleged that the loaves were sold at twelve cents. The defendant was convicted and sentenced to pay a fine, whereupon he took this appeal.
At the trial it was proved that the loaves of bread weighed and were labeled as alleged in the information, but the appellant contends that the judgment should be reversed because he proved that bread diminishes in weight in the oven and that although a greater weight is given to it before baking-in order to offset such shrinkage, it is difficult to obtain the weight required by law, and, besides, that twelve hours after the bread is baked, as was the case with the bread referred to in the information, it has decreased in weight and still more twenty-four hours after it is taken from the oven.
Be this as it may, it is certain that the appellant’s bread *247did not contain the weight marked on the labels when it was offered for sale, thus violating section 2 of the act cited in the information, which, provides that all loaves of bread sold or offered for sale weighing more or less than one pound, or 453 grams, shall be plainly labeled with the correct weight. We must presume that when the Chief of the Bureau of Weights and Measures, in compliance with the powers conferred upon him by the act, fixed the variation as to weight he took into consideration the shrinkage caused by baking, etc., therefore wo must hold any variance from the weight mar' ed on the label, in excess of that allowed, to be unlawful.
The judgment appealed from should be

Affirmed.

( hief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.